            Case 1:21-cv-05260-JMF Document 6 Filed 06/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
                                                               :   21-CV-5260 (JMF)
SHERLAINE CAMPBELL-ALLEN,                                      :
                                    Plaintiff,                 :   MEDIATION REFERRAL
                                                               :   ORDER FOR PRO SE
         v.                                                    :   EMPLOYMENT
                                                               :   DISCRIMINATION CASES
CBRE RICHARD ELLIS,                                            :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X

JESSE M. FURMAN, United States District Judge:

        IT IS ORDERED that this pro se case is referred for mediation to the Court’s Alternative

Dispute Resolution program of mediation. Local Rule 83.9 shall govern the mediation, and the

parties are directed to participate in the mediation in good faith. Unless otherwise ordered, the

mediation will have no effect upon any scheduling Order issued by this Court, and all parties are

obligated to continue to litigate the case.

        IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate pro bono

counsel to represent the plaintiff at the mediation. Pro bono counsel will contact Plaintiff

directly. 1 The time to assign a mediator under Local Rule 83.9(f) shall be deferred until pro

bono counsel has filed a Notice of Limited Appearance of Pro Bono Counsel. If located, Pro

Bono Counsel will represent the plaintiff solely for purposes of the mediation, and that

representation will terminate at the conclusion of the mediation process.



1
        Because volunteer attorneys are a scarce resource, pro se litigants are not entitled to their
choice of pro bono counsel. Cf. Cooper v. Sargenti, 877 F.2d 170, 172-73 (2d Cir. 1989). If
Plaintiff chooses not to work with the volunteer attorney or law-school clinic that reaches out to
Plaintiff, Plaintiff’s options are to obtain counsel on his or her own or proceed pro se in all
aspects of this matter including mediation.
           Case 1:21-cv-05260-JMF Document 6 Filed 06/21/21 Page 2 of 2




       IT IS FURTHER ORDERED that any objection by the plaintiff to either the mediation or

to the appointment of pro bono counsel to represent the plaintiff in the mediation must be filed

within 14 days of this Order. In the event the plaintiff files such an objection, the referral to

mediation is vacated, and this case will not proceed to mediation.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, who is proceeding

without counsel, and to update the docket to reflect Defendant’s name as stated in the above

caption.

       SO ORDERED.

Dated: June 21, 2021                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge
